ORDER

PER CURIAM.
Appellant, Adel Shervin, appeals the judgment of the Circuit Court of St. Louis County dissolving his marriage to respondent, Ro-dab Shervin, wherein the trial court divided the parties’ marital property, and ordered appellant to pay maintenance and child support, as well as a portion of respondent’s attorney’s fees. We affirm.1
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. Respondent’s motion for damages for frivolous appeal is herein denied.